September 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   JOAN HUDSON, INDIVIDUALLY, A/N/F OF CORNENIUS HAWKINS,
                          Appellant

NO. 14-13-00507-CV                          V.

              ORION REAL ESTATE SERVICES, INC., Appellee
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 20, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Joan Hudson, Individually, a/n/f of Cornenius Hawkins.


      We further order this decision certified below for observance.